Neumann v DHU Prods., LLC (2017 NY Slip Op 06321)





Neumann v DHU Prods., LLC


2017 NY Slip Op 06321


Decided on August 23, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 23, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


171 CA 16-00773

[*1]STEVEN NEUMANN, PLAINTIFF-RESPONDENT,
vDHU PRODUCTIONS, LLC, DEFENDANT-APPELLANT.


AUGELLO & MATTELIANO, LLP, BUFFALO (JOSEPH A. MATTELIANO OF COUNSEL), FOR DEFENDANT-APPELLANT. 
LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (RICHARD P. WEISBECK, JR., OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Shirley Troutman, J.), entered January 7, 2016. The order granted plaintiff's motion for partial summary judgment on the issue of liability on the Labor Law § 240 (1) claim and denied the cross motion of defendant for partial summary judgment dismissing the section 240 (1) and 241 (6) claims. 
Now, upon the stipulation of discontinuance signed by the attorneys for the parties on April 12, 2017, and filed in the Erie County Clerk's Office on May 11, 2017,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: August 23, 2017
Frances E. Cafarell
Clerk of the Court